

116 S2953 IS: Ensuring a Durable Afghanistan Peace Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2953IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Menendez (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide congressional oversight of United States talks with Taliban officials and Afghanistan’s
			 comprehensive peace process.
	
 1.Short titleThis Act may be cited as the Ensuring a Durable Afghanistan Peace Act of 2019.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
 (2)United States special representative for Afghan ReconciliationThe term United States Special Representative for Afghan Reconciliation or SRAR refers to the United States Department of State office charged with conducting peace talks with the Taliban.
 (3)Government of AfghanistanThe term Government of Afghanistan means the Government of Afghanistan and its agencies, instrumentalities, and controlled entities. (4)National security committeesThe term national security committees means—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (5)Taliban officialsThe term Taliban officials refers to the leader and members of the Afghan Taliban, and its officials constituting the Taliban peace delegation, including the head of the peace delegation based in Qatar.
 (6)The TalibanThe term the Taliban refers to the organization led by Mawlawi Hibatullah Akhundzada. 3.FindingsCongress makes the following findings:
 (1)After al-Qaeda attacked the United States on September 11, 2001, the United States Government sought to eliminate al-Qaeda’s safe havens and training camps in Afghanistan.
 (2)While in power, the Taliban government, led by Mullah Omar, granted al-Qaeda sanctuary in Afghanistan. The Taliban government fell in 2001 following the United States-led Operation Enduring Freedom.
 (3)The United States Armed Forces, international partners, and the Afghan National Security and Defense Forces have fought with valor, honor, and effectiveness to eliminate terrorist threats, including threats against the United States. Since September 11, 2001, there have been no attacks on United States soil emanating from Afghanistan. The United States has made significant progress towards its original counterterrorism objectives in Afghanistan by decimating the leadership of al-Qaeda.
 (4)The United States military mission in Afghanistan (Operation Enduring Freedom and Operation Freedom Sentinel) has been the longest military operation in United States history. More than 2,200 United States service men and women have been killed in Afghanistan, with more than 20,000 service members wounded. United States forces continue to disrupt and degrade the Taliban’s combat operations, the Islamic State of Iraq and the Levant–Khorasan Province (ISIS–K) and al-Qaeda activities in Afghanistan, through partnered operations with Afghan forces, as well as unilateral operations.
 (5)Responding to the only Article V invocation in NATO’s history, 17,000 service members from 39 countries currently operate in Afghanistan, including approximately 12,000 United States forces.
 (6)Afghan security forces have reportedly lost more than 45,000 soldiers in battle since 2014. (7)In September 2018, the Department of State appointed former Ambassador to Afghanistan Zalmay Khalilzad as the United States Special Representative for Afghan Reconciliation (SRAR).
 (8)The NATO Mission Commander, United States Army General Austin Scott Miller stated in October 2018, This [war in Afghanistan] is not going to be won militarily … This is going to be a political solution.
 (9)In October 2018, the Government of Pakistan released Mullah Abdul Ghani Baradar, one of the co-founders of the Taliban, whom Pakistani authorities had arrested in Karachi in 2010. In January 2019, Mr. Baradar was appointed as the head of the Taliban’s political office in Qatar to lead peace talks with the United States.
 (10)SRAR Khalilzad announced on Twitter on March 12, 2019, after peace talks with Taliban officials, a four-pronged framework for peace in Afghanistan: counter-terrorism assurances, troop withdrawal, intra-Afghan dialogue, and a comprehensive ceasefire. He noted that in January 2019, he and the Taliban agreed in principle on the four elements, and that the two sides had agreed in draft on the first two elements during the March 2019 talks. He stated, When the agreement in draft about a withdrawal timeline and effective counterterrorism measures is finalized, the Taliban and other Afghans, including the government, will begin intra-Afghan negotiations on a political settlement and comprehensive ceasefire … and there is no final agreement until everything is agreed.
 (11)On April 26, 2019, the United States Department of State issued a media note on the Joint Statement on Trilateral Meeting on Afghan Peace Process following a meeting in Moscow between representatives from the United States, China, and Russia stating, “They [the three country representatives] take note of the Afghan Taliban’s commitment to: fight ISIS and cut ties with al-Qaeda, ETIM, and other international terrorists groups; ensure the areas they control will not be used to threaten any other country, and call on them to prevent terrorist recruiting, training, and fundraising, and expel any known terrorists.”
 (12)In an interview with the New York Times in January 2019, SRAR Khalilzad stated, The Taliban [officials] have committed, to our satisfaction, to do what is necessary that would prevent Afghanistan from ever becoming a platform for international terrorist groups or individuals.
 (13)Al Qaeda considers Afghanistan a continuing safe haven for its leadership, relying on its long-standing and strong relationship with the Taliban leadership. Top leaders of al Qaeda remain loyal to the leader of the Taliban, Mawlawi Hibatullah Akhundzada. Osama bin Laden’s successor Ayman al-Zawahiri publicly declared his allegiance to Akhundzada in 2016.
 (14)The Haqqani Network is subsumed under the larger Taliban umbrella network, but maintains distinct command, control, and lines of operations. The Haqqani Network leader is Sirajuddin Haqqani, who is also the deputy leader of the Taliban and oversees armed combat against United States and coalition forces.
 (15)ISIS–K has claimed presence in Afghanistan since 2015, and suffered from territorial losses in 2018 due to immense pressure from sustained operations by United States and Afghan forces. The Department of Defense's June 2019 report, Enhancing Security and Stability in Afghanistan, submitted to Congress in accordance with section 1225 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3550), noted that the ISIS–K had made territorial gain during the reporting period. The report stated, ISIS-K poses a threat not only to Afghanistan, but also to the West, which it continuously seeks to target for terrorist activity.
 (16)On June 25, 2019, Secretary Mike Pompeo announced during a visit to Kabul that— (A)the United States Government and Taliban officials were nearly ready to conclude a draft text outlining the Taliban’s counterterrorism assurances;
 (B)discussions had begun with the Taliban regarding foreign military presence, which remains conditions-based, and that there is no agreed timeline for withdrawal;
 (C)the United States Government was laying the groundwork for inter-Afghan negotiations on a timeline and political roadmap for reaching a comprehensive peace agreement; and
 (D)the success or failure of Afghanistan’s relationship with the United States and donor community will rest in part on maintain[ing] the civil rights of women and minorities and preserv[ing] the gains of the last 18 years.
 (17)The Government of Afghanistan has not been included in the direct negotiations between SRAR and Taliban officials. Taliban officials continue to refuse to recognize the legitimacy of the Government of Afghanistan.
 (18)Afghan women and minorities were included in the July 7–8, 2019, intra-Afghan dialogue with Taliban officials in Doha, but they have not been included in the direct negotiations between SRAR and Taliban officials.
 (19)Examples of gains in democratic development and human rights in Afghanistan include the following: (A)A vibrant civil society, including independent media.
 (B)The right of women and ethnic minorities to vote in local and national elections. (C)The Afghan Constitution gives full recognition to various minority groups in Afghanistan, including ethnic Hazaras. One parliamentary seat is reserved for the Sikh and Hindu communities and 10 seats are reserved for representatives of the nomadic Kuchi peoples.
 (D)Afghanistan’s Lower House of Parliament (Wolesi Jirga) reserves 68 seats out of 250 for women. (E)There are four female ambassadors in the current Afghan government.
 (F)There are approximately 6,395 women in the Afghan National Defense Security Forces (ANDSF). (G)The 2009 passage of the Elimination of Violence Against Women law and the 2018 passage of the revised Penal Code in Afghanistan reinforce protections for women.
 (H)More than 60 percent of the population in Afghanistan is under the age of 25, half of whom are under the age of 15 and have only lived in a post-2001 Afghanistan that has enjoyed freedoms such as music and sports, which were banned under the Taliban rule.
 (20)On September 7, 2019, President Donald J. Trump revealed in a series of tweets that he had invited major Taliban leaders and Afghan President Ashraf Ghani to meet with him separately at Camp David on the following day. He wrote that, because a Taliban attack killed several people, including a United States soldier, in Kabul on September 5, 2019, he had immediately cancelled the meeting and called off peace negotiations.
 (21)The Afghan constitution provides the people of Afghanistan the ability to directly elect their President and Members of Parliament. The constitution protects human rights and has resulted in gains for women, minorities, independent press and media, and democratic governance since the Taliban were removed from power in 2001.
 4.Sense of Congress on United States policyIt is the sense of Congress that— (1)it is in the vital national security interests of the United States that Afghanistan never again serves as a platform or sanctuary for terrorist attacks against the United States, our allies, or partners;
 (2)the Government of Afghanistan remains an important partner of the United States in the fight against terrorism, working with the United States Government to eliminate al-Qaeda, ISIS–K, and their affiliates in Afghanistan;
 (3)Afghanistan’s neighbors play a pivotal role in securing a durable peace in Afghanistan to include facilitating peace discussions, eliminating Taliban and Haqqani Network sanctuaries, and eliminating support for proxies that threaten United States objectives in the region;
 (4)a secure and stable Afghanistan is in United States national security interests and contributes to regional stability in South Asia;
 (5)the United States Government pursues negotiations with Taliban officials for the purposes of achieving—
 (A)verifiable and sustainable counterterrorism assurances that ensure that the Taliban privately and publicly break ties with al-Qaeda and its affiliates, and it never again provides safe haven to al-Qaeda and its affiliates in Afghanistan;
 (B)a conditions-based United States troop drawdown based on verifiable and sustainable counterterrorism assurances;
 (C)an intra-Afghan peace settlement ratified through an inclusive and transparent process that includes the participation of Afghan women and minorities; and
 (D)a comprehensive ceasefire; (6)any action to curtail or remove United States military forces from Afghanistan must include regular consultation with Congress;
 (7)the United States Government should consult, and if appropriate, include relevant international actors, including Afghanistan’s neighbors, and NATO allies in the Afghanistan peace process;
 (8)the United States Government should ensure that the Afghan Taliban are not able to secure safe haven in countries neighboring Afghanistan;
 (9)the United States Government should safeguard the social, economic, and political progress the Government and people of Afghanistan have achieved since 2001, including progress on access to universally recognized human rights, education, justice, and jobs, including in government institutions for all Afghans, including women and girls and minorities, democratic governance and rule of law, and freedoms of press and media; and
 (10)the United States Government should ensure members of the international community will have unfettered access to Afghanistan and its institutions to monitor the status of human rights, including women’s rights, in Afghanistan.
 5.Sense of Congress on congressional hearings and briefingsIt is the sense of Congress that— (1)regular congressional oversight through briefings by the Department of State for members and staff of the United States Congress is important while peace talks between the United States and Taliban officials continue; and
 (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives should, as appropriate, hold hearings on United States policy in Afghanistan, including with the participation of official witnesses, and otherwise obtain information in order to fully review the negotiations.
			6.Oversight of peace process and relevant agreements
			(a)Transmission to Congress of agreements
 (1)Transmission of agreementsNot later than 30 days after finalizing an agreement with Taliban officials, the Secretary of State, in coordination with the Secretary of Defense, shall transmit to the chairmen and ranking members of the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, the majority and minority leader of the Senate, and the Speaker, majority leader, and minority leader of the House of Representatives the agreement, including all related materials and annexes, to include details related to counterterrorism assurances by the Taliban, United States troop withdrawals from Afghanistan, and the status of intra-Afghan negotiations and a comprehensive ceasefire.
				(2)Initial verification assessment report
 (A)In generalNot later than 60 days after finalizing an agreement with Taliban officials, the Secretary of State, in coordination with the Secretary of Defense, shall prepare, with respect to such agreement, a report assessing—
 (i)the extent to which the Secretary will be able to verify that Taliban officials are complying with obligations and commitments under the peace agreement, including how Taliban officials will ensure counterterrorism assurances and guarantee Afghanistan will not be a safe haven for terrorist organizations, such as al-Qaeda;
 (ii)whether Taliban officials have made a complete, transparent, public, and verifiable declaration of the Taliban breaking all ties with al-Qaeda, including a rejection of al-Qaeda leader Ayman al Zawahiri’s loyalty pledge to Taliban leader Mawlawi Haibatullah Akhunzada;
 (iii)whether the Haqqani Network has broken ties with al-Qaeda, and the Haqqani Network’s leader Sirajuddin Haqqani remains part of the leadership structure of the Taliban;
 (iv)the viability of the intra-Afghan governing agreement; and (v)whether the terms of ceasefire are being met by all sides in the conflict.
 (B)Classified annexThe report required under subparagraph (A) shall be transmitted in unclassified form, but shall include a classified annex, prepared in consultation with the Department of Defense, that provides relevant classified information, including information on any other matter that the Secretary deems relevant.
 (b)Sense of Congress on Afghanistan peace final agreementIt is the sense of Congress that any binding agreement between the United States and Taliban officials should be submitted to Congress.
 (c)Rule of constructionNothing in this Act shall prejudice whether an agreement concluded with the Taliban constitutes a treaty for purposes of Article II of the Constitution of the United States.
			7.Ensuring a durable peace in Afghanistan; semiannual report on verification and compliance
 (a)In generalNot later than 180 days after entering into an agreement with Taliban officials, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a report assessing whether key tenets of the peace deal with Taliban officials are preserved and honored.
 (b)ElementsThe report required under subsection (a) shall include— (1)an assessment of whether Taliban officials are complying with obligations and commitments under the peace agreement, including whether Taliban officials are ensuring counterterrorism assurances and guaranteeing Afghanistan is not a safe haven for terrorist organizations, such as al Qaeda;
 (2)an assessment of terrorist activity in Afghanistan and Taliban actions with respect to counterterrorism guarantees, and an assessment of threats against the United States homeland;
 (3)an updated assessment of the viability of the intra-Afghan governing agreement; (4)an assessment as to whether the terms of ceasefire are being met by all sides in the conflict;
 (5)an overview and assessment of any action that breaches the agreement or puts Taliban officials in noncompliance with the terms of the agreement;
 (6)a description of the status of human rights, including the rights of women and minorities, as well as their access to education, justice, and economic opportunities, in Afghanistan following a peace deal with Taliban officials;
 (7)a description of the constitution of Afghanistan’s guaranteed rights and protections; and (8)a description of the status of the rule of law, and governance structures at the central, provincial, and district levels of government, freedoms of media and press, and civil society’s operating space.